Title: To Thomas Jefferson from J. Phillipe Reibelt, 10 July 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur!
                     Baltimore le 10 Juill. 1805.
                  
                  Je desire, comme j’ai deja eû l’occasion de Vous dire, ardement, de quitter ma carrière interimistique de Marchand des Livres, et de me retirer en Simple Cultivateur sur une petite terre. Je donne, d’apres ce, que j’ai vû, la preference aux environs de Charlotte’s Ville; mais je n’y connais personne de la quelle je pourrois attendre la bienveillance Cosmopolitique, de diriger un etranger—exceptè Vous — Je prends donc, plein de Confiance en Votre Caractére Philos—et Philantr.—la Liberté, de Vous demander la Grace, de me dire, a qui je pourrois m’adresser pour l’acquisition si non d’une petite ferme, au moins d’un petit Morceau de terre, bien situèe? et Vous prie d’agreer mes sinceres et intimes hommages.
                  
                     Reibelt 
                     
                  
               